Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Scotiabank Completes Acquisition of TradeFreedom TORONTO, Oct. 1 /CNW/ - Scotiabank today announced that it has obtained regulatory approval and completed the transaction announced June 26, 2007 to acquire TradeFreedom Securities Inc. The acquisition complements product offerings currently available through Scotiabank's direct investment arm, ScotiaMcLeod Direct Investing (SMDI). Terms of the acquisition were not disclosed. "This acquisition is an excellent strategic fit for our wealth management business and we are pleased to welcome the TradeFreedom team to Scotiabank," said Barb Mason, Executive Vice-President, Wealth Management. She noted TradeFreedom will continue to operate under its current brand, as previously announced. "We believe our two brands - SMDI and TradeFreedom - allow us to offer a broader, more competitive range of online brokerage products and high quality customer service." Established in 1999, TradeFreedom is a leading online broker that provides a sophisticated bundle of services for active traders and investors.
